Title: To Alexander Hamilton from William Gordon, 15 November 1779
From: Gordon, William
To: Hamilton, Alexander



Jamaica Plain [Massachusetts] Nov 15. 1779.
Sir

In my last of Sepr. 23. I mentioned my having sent to my informer; have received an answer from him wherein he writes “As to the subject of your letter (for which I have now an opportunity to return my thanks) what was said was very confidential, & influenced by nothing but an anxious regard & attachment to our public cause. To affect the character of any one from a malignant principle is unbecoming the title of a gentleman; nor do I know when I have been induced to make any unfavourable representation from personal prejudice. Your sense & delicacy will point out the propriety of prudence in an affair of this nature.”
Should you be inclined to pursue the matter further, will be at the trouble of transcribing all that hath passed between us & of sending it to Congress, with direction to my correspondent to mention the name of my informer (who is known to several of the deligates) should Congress conclude upon examining into the affair.
I am Sir Your most obedient Servant
William Gordon

